DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 10/30/2019 have been considered by the Examiner.

Claim Objections

Claim(s) 1-37 are objected to because of the following informalities:  
Claim(s) 1 recite a phrase “conductors;and” in line 8. Examiner suggests amending the phrase to recite “conductors; and” to restore clarity.
Claim(s) 1, 11, 28, 33 recite a phrase “which plurality of conductors”. Examiner suggests amending the phrase to recite “wherein said plurality of conductors” for antecedent clarity.
Claim(s) 4
Claim(s) 26 recite a phrase “said electric circuit”. Examiner suggests amending the phrase to recite “said electric circuits” to restore antecedent clarity.
Claim(s) 2-3, 5-10, 12-25, 27, 29-32 and 34-37 not specifically addressed share the same informalities as claim 1, 11, 28, 33.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 2-5, 11, 13-15, 29 and 33
Claim(s) 1, 12 and 28 recite a phrase “the locations of individual ones” which lacks antecedent basis. For examination purpose, the Examiner assumes the phrase should recite “locations of individual ones”. 

Dependent Claim(s) 6-10, 16-27, 30-32 and 34-37 not specifically addressed share the same 112(b) rejection as independent Claim 1, 11, 28 or 33. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 6545500; hereinafter Field).
Regarding claim 1, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits (abs. - Inspection method and tool for flat panel displays), which electrical circuits include a multiplicity of conductors which are mutually spaced from each other, the system comprising: 
a voltage driver (col. 33, line 63 - row and column bussing 110 and 111; col. 27 lines 38-39 :- column or row driver region 106 or 105 in each column or row of the device under test; figures 13,18) operative to apply different electrical voltages (col. 12 lines 18-20 :- externally electrically controllable electric field in a localized region of the liquid crystal substance 2406) to a plurality of conductors from among said multiplicity of conductors (buses 110,111; figure 2a; col. 34 lines 35-45 :- apply temporally varying voltages and/or currents to the device under test), which plurality of conductors are in spatial propinquity to each other (col. 10 lines 60-65 :- electrical busses are divided up into many column or many row busses or both. In this case, the fractional area of the display to which a current may flow from a single bus may be relatively small, and yet it is clear that the electrical function of the busses remains that of providing a single source of electrical current for a number of traces); 

    PNG
    media_image1.png
    566
    572
    media_image1.png
    Greyscale

a sensor (sensor 310; figure 3a) operative to sense at least one characteristic (col. 13 lines 54-55 :- detects a change in the electrical resistance across its sense terminals) of a test region defined thereby with respect to said electrical circuits, said sensor lacking sufficient spatial resolution to distinguish between the locations of individual ones of said plurality of conductors (col. 14 lines 30-35 :-  output of the voltmeter is fed to processor 302 for defect localization and reporting of this information on a display or into a data file);and 
a defect indicator (processor 318) responsive to at least one output of said sensor for ascertaining whether a defect exists in said plurality of conductors (col. 24 lines 40-50 :- search for defects can be divided into coarse and fine stages. The fabricated thermocouples 501 are used as row-wise and column-wise thermoelectric voltage sources to identify candidate locations for defects).

However, Field teaches in figure(s) 3a sensing using sense terminals without any specific row or column location information which can be interpreted as sensor lacking sufficient spatial resolution to distinguish between the locations of individual ones of said plurality of conductors (col. 13 lines 54-55 :- sensor 310 detects a change in the electrical resistance across its sense terminals 312 and 314; figure 3a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Field by having sensor lacking sufficient spatial resolution to distinguish between the locations of individual ones of said plurality of conductors as a design option from among limited possibilities as taught by Field in order to “monitor an electrical signal in the DUT” (col. 13 line 66).

Regarding claim 2, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said voltage driver applies said different electrical voltages which are selected such that the overall superimposition of the electrical fields at said test region is zero in the absence of defects in said plurality of conductors (col. 24 lines 45-60 :- If a defect is present, a thermoelectrically generated current will flow. FIG. 18 again shows the approximate output of the sensor 310 FIG. 3a with the understanding that the nominal voltage and current level is zero; figure 18).

Regarding claim 3, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 2 and wherein said voltage driver applies said different electrical voltages which are selected such that the overall superimposition of the electrical fields at said test region is non-zero in the presence of defects in said plurality of conductors (col. 25 lines 33-37 :- a large segment of the electrical current path due to the defect can be heated and therefore the net change in resistance will be large therefore leading to a large change in the voltage or current depending on the circuit attachment).

Regarding claim 4, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said defect indicator is operative to ascertain the location of a defect based on the overall superimposition of the electrical fields at said test region detected by said sensor (col. 12 lines 19-20 :- an externally electrically controllable electric field in a localized region of the liquid crystal substance 2406; col. 4 lines 7-10 :- this electric field, when summed over the length of the current path, gives rise to a temperature dependent voltage drop across the material which may be measured by an external device).

Regarding claim 5, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 4 and wherein said defect indicator ascertains the (abs. - Inspection method and tool for flat panel displays for localizing short-circuit and open-circuit type defects for optional repair involves inducing a localized temperature change in the display and observing any electrical effect on the network formed by the rows and columns).

Regarding claim 6, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said test region overlies said plurality of conductors (abs. - observing any electrical effect on the network formed by the rows and columns).

Regarding claim 7, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said sensor is an electric field sensor (col. 13 lines 54-56, col. 3 line 24 :- sensor 310 detects a change in the electrical resistance/capacitance across its sense terminals 312 and 314).

Regarding claim 8, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said sensor is an electro-optical sensor (col. 34 lines 15-25 :-  electro optical means … As the optical beam strikes an area of the device 1703, a test for the presence or absence of a defect may be made in similar fashion to the various methods described above).

Regarding claim 9, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said sensor is an optical sensor (col. 4 lines 11-12 :- a type of optical detector known as a "bolometer.").

Regarding claim 10, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said defect indicator provides a human visually sensible indication of a defect and its location (col. 14 lines 31-33 :- the output of the voltmeter is fed to processor 302 for defect localization and reporting of this information on a display or into a data file; step 1130 in figure 11).

Regarding claim 11, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits (abs. - Inspection method and tool for flat panel displays), which electrical circuits include a multiplicity of conductors which are mutually spaced from each other, the system comprising: 
a sensor (sensor 310; figure 3a) operative to sense at least one characteristic (col. 13 lines 54-55 :- detects a change in the electrical resistance across its sense terminals) of a test region defined thereby with respect to said electrical circuits; 
(buses 110,111; figure 2a; col. 34 lines 35-45 :- apply temporally varying voltages and/or currents to the device under test), which plurality of conductors are in spatial propinquity to each other, said voltage driver selecting said different electrical voltages such that the overall superimposition of the electrical fields at said test region is zero in the absence of defects in said plurality of conductors (col. 24 lines 45-60 :- If a defect is present, a thermoelectrically generated current will flow. FIG. 18 again shows the approximate output of the sensor 310 FIG. 3a with the understanding that the nominal voltage and current level is zero; figure 18); and 
a defect indicator (processor 318) responsive to an output of said sensor for ascertaining whether a defect exists in said plurality of conductors (col. 24 lines 40-50 :- search for defects can be divided into coarse and fine stages. The fabricated thermocouples 501 are used as row-wise and column-wise thermoelectric voltage sources to identify candidate locations for defects).
Field teaches everything except explicitly reciting electrical fields at said test region is zero.
However, Field teaches in col. 24 line 53 :- nominal voltage and current level is zero which can be interpreted as electrical fields at said test region is zero.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Field by having electrical fields at said test region is zero as a design option from among limited col. 13 line 66).

Regarding claim 12, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said sensor lacks sufficient spatial resolution to distinguish between the locations of said plurality of conductors (col. 14 lines 55-57 :- the region being heated, is smaller than the width of row conductor 101 but larger than the diameter of the interlayer short 201; figure 15).

Regarding claim 13, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said voltage driver applies said different electrical voltages which are selected such that the overall superimposition of the electrical fields at said test region is non-zero in the presence of defects in said plurality of conductors (col. 24 lines 45-60 :- output of the sensor 310 (FIG. 3a) with the understanding that the nominal voltage and current level is zero. In the event a defect is found, the binary or other search algorithm as described above can be utilized to rapidly localize the defect in a fashion analogous to that of the temperature change in resistance; figure 18).

Regarding claim 14, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said defect indicator is operative to ascertain a defect location based on the overall superimposition of the electrical fields at said test region detected by said sensor (col. 12 lines 19-20 :- an externally electrically controllable electric field in a localized region of the liquid crystal substance 2406; col. 4 lines 7-10 :- this electric field, when summed over the length of the current path, gives rise to a temperature dependent voltage drop across the material which may be measured by an external device).

Regarding claim 15, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 14 and wherein said defect indicator ascertains said defect location based on a value of the overall superimposition of the electrical fields at said test region (abs. - Inspection method and tool for flat panel displays for localizing short-circuit and open-circuit type defects for optional repair involves inducing a localized temperature change in the display and observing any electrical effect on the network formed by the rows and columns).

Regarding claim 16, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said test region overlies said plurality of conductors (abs. - observing any electrical effect on the network formed by the rows and columns).

Regarding claim 17, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said sensor is an electric field sensor (col. 13 lines 54-56 :- sensor 310 detects a change in the electrical resistance across its sense terminals 312 and 314 and reports this information to the processor 318).

Regarding claim 18, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 any of claims 11 16 and wherein said sensor is an electro-optical sensor (col. 34 lines 15-25 :-  electro optical means … As the optical beam strikes an area of the device 1703, a test for the presence or absence of a defect may be made in similar fashion to the various methods described above).

Regarding claim 19, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said sensor is an optical sensor (col. 4 lines 11-12 :- a type of optical detector known as a "bolometer.").

Regarding claim 20, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said defect indicator provides a human visually sensible indication of a defect and its location (col. 14 lines 31-33 :- the output of the voltmeter is fed to processor 302 for defect localization and reporting of this information on a display or into a data file).

Regarding claim 21, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 1 and wherein said sensor comprises an electro-optic modulator (col. 34 line 18 - electro optical means; col. 34 lines 37-40 :- desirable to modulate the output of the laser temporally. At the same time, it may be desirable to apply temporally varying voltages and/or currents to the device under test).

Regarding claim 22, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 21 and wherein said defect indicator comprises: 
a camera which images said electro-optic modulator and provides a camera output (col. 33 lines 49-51 :-  the test apparatus 1701 is piggy-backed onto a microscope 1702 that has a CCD camera mount at the top of its optical column; light measuring device 1207; figure 17,12a); 
image enhancement circuitry (col. 36 lines 38-39 :- cameras, CCD arrays, and human observation with or without magnification) which receives said camera output and provides an image enhanced output; and 
a display for displaying said image enhanced output (col. 14 lines 31-33 :- defect localization and reporting of this information on a display or into a data file).

Regarding claim 23, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 21 and wherein: said multiplicity of conductors includes a multiplicity of mutually spaced generally parallel conductors; and said voltage driver simultaneously applies different voltages to alternating ones of said generally parallel conductors (col. 2 lines 24-25 :- applying carefully selected voltages to the rows and columns of this structure; move source along column/row driver area steps 1110,1114 in figure 11).

Regarding claim 24, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 23 and wherein the superimposed electric field in said test region at locations between each of said adjacent generally parallel conductors is approximately zero in the absence of a defect in said adjacent generally parallel conductors (col. 24 lines 45-60 :- If a defect is present, a thermoelectrically generated current will flow. FIG. 18 again shows the approximate output of the sensor 310 FIG. 3a with the understanding that the nominal voltage and current level is zero; figure 18).

Regarding claim 25, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 23 and wherein said sensor senses the overall superimposed electric field in said test region between each of said adjacent generally parallel conductors rather than at the location of a given conductor (col. 5 lines 47-49 :-  electrical measuring apparatus to make the determination of the existence or non-existence of a subject current path and its location; col. 6 lines 47-49 :-  position or magnitude of the anomalous current could signify the location of a defect different from where the current flows or does not flow; defect 201 in figure 2b).

Regarding claim 26, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 23 and wherein said sensor is separated from said electric circuit by a perpendicular distance which is a multiple of the distance separating adjacent ones of said mutually spaced parallel conductors (distance 310,1207 greater than column gap seen in figure 3a,16).

Regarding claim 27, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 26 and wherein said multiple is greater than two (distance 310,1207 greater than twice column gap seen in figure 3a,16).

Regarding claim 28, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits, which electrical circuits include a multiplicity of conductors which are mutually spaced from each other, the method comprising: 
applying different electrical voltages (col. 12 lines 18-20 :- externally electrically controllable electric field in a localized region of the liquid crystal substance 2406; buses 110,111; figure 2a; col. 34 lines 35-45 :- apply temporally varying voltages and/or currents to the device under test) to a plurality of conductors from among said multiplicity of conductors, which plurality of conductors are in spatial propinquity to each other (col. 10 lines 60-65 :- electrical busses are divided up into many column or many row busses or both. In this case, the fractional area of the display to which a current may flow from a single bus may be relatively small, and yet it is clear that the electrical function of the busses remains that of providing a single source of electrical current for a number of traces); 
sensing (sensor 310; figure 3a) at least one characteristic of a test region defined thereby with respect to said electrical circuits, said sensing utilizing a sensor lacking sufficient spatial resolution to distinguish between the locations of individual ones of said plurality of conductors (col. 14 lines 30-35 :-  output of the voltmeter is fed to processor 302 for defect localization and reporting of this information on a display or into a data file); and 
ascertaining, responsive to said sensing, whether a defect exists in said plurality of conductors (col. 24 lines 40-50 :- search for defects can be divided into coarse and fine stages. The fabricated thermocouples 501 are used as row-wise and column-wise thermoelectric voltage sources to identify candidate locations for defects).
Field teaches everything except explicitly reciting said sensor lacking sufficient spatial resolution to distinguish between the locations of individual ones of said plurality of conductors.
col. 13 lines 54-55 :- sensor 310 detects a change in the electrical resistance across its sense terminals 312 and 314; figure 3a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Field by having sensor lacking sufficient spatial resolution to distinguish between the locations of individual ones of said plurality of conductors as a design option from among limited possibilities as taught by Field in order to “monitor an electrical signal in the DUT” (col. 13 line 66).

Regarding claim 29, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits according to claim 28, and also comprising selecting said different electrical voltages such that an overall superimposition of the electrical fields at said test region is zero in the absence of defects in said plurality of conductors and non-zero in the presence of defects in said plurality of conductors (col. 24 lines 45-60 :- If a defect is present, a thermoelectrically generated current will flow. FIG. 18 again shows the approximate output of the sensor 310 FIG. 3a with the understanding that the nominal voltage and current level is zero; figure 18).

Regarding claim 30, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits according to claim 28, wherein said sensing comprises sensing utilizing at least one of an electric field sensor (col. 13 lines 54-56, col. 3 line 24 :- sensor 310 detects a change in the electrical resistance/capacitance across its sense terminals 312 and 314), an electro-optic sensor (col. 34 lines 15-25 :-  electro optical means … As the optical beam strikes an area of the device 1703, a test for the presence or absence of a defect may be made in similar fashion to the various methods described above) and an optical sensor (col. 4 lines 11-12 :- a type of optical detector known as a "bolometer.").

Regarding claim 31, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits according to claim 28, and also comprising, if a defect is detected in said plurality of conductors, ascertaining a location of said defect (col. 24 lines 40-50 :- search for defects can be divided into coarse and fine stages. The fabricated thermocouples 501 are used as row-wise and column-wise thermoelectric voltage sources to identify candidate locations for defects).

Regarding claim 32, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits according to claim 31, and also comprising: if a defect is detected, providing a human visually sensible indication of a defect and its location; and if no defect is detected, providing a human visually sensible indication that no defect has (col. 14 lines 31-33 :- the output of the voltmeter is fed to processor 302 for defect localization and reporting of this information on a display or into a data file; step 1130 in figure 11).

Regarding claim 33, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits, which electrical circuits include a multiplicity of conductors which are mutually spaced from each other, the method comprising: 
applying different electrical voltages (col. 12 lines 18-20 :- externally electrically controllable electric field in a localized region of the liquid crystal substance 2406; buses 110,111; figure 2a; col. 34 lines 35-45 :- apply temporally varying voltages and/or currents to the device under test) to a plurality of conductors from among said multiplicity of conductors, which plurality of conductors are in spatial propinquity to each other (col. 10 lines 60-65 :- electrical busses are divided up into many column or many row busses or both. In this case, the fractional area of the display to which a current may flow from a single bus may be relatively small, and yet it is clear that the electrical function of the busses remains that of providing a single source of electrical current for a number of traces); 
selecting said different electrical voltages such that an overall superimposition of the electrical fields at said test region is zero in the absence of defects in said plurality of conductors and non-zero in the presence of defects in said plurality of conductors; sensing at least one characteristic of a test region defined thereby with respect to said (col. 24 lines 45-60 :- If a defect is present, a thermoelectrically generated current will flow. FIG. 18 again shows the approximate output of the sensor 310 FIG. 3a with the understanding that the nominal voltage and current level is zero; figure 18); and 
ascertaining, responsive to said sensing, whether a defect exists in said plurality of conductors (col. 24 lines 40-50 :- search for defects can be divided into coarse and fine stages. The fabricated thermocouples 501 are used as row-wise and column-wise thermoelectric voltage sources to identify candidate locations for defects).
Field teaches everything except explicitly reciting electrical fields at said test region is zero.
However, Field teaches in col. 24 line 53 :- “nominal voltage and current level is zero” which can be interpreted as electrical fields at said test region is zero.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Field by having electrical fields at said test region is zero as a design option from among limited possibilities as taught by Field in order to “monitor an electrical signal in the DUT” (col. 13 line 66).

Regarding claim 34, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits according to claim 33, wherein said sensing comprises sensing (col. 13 lines 54-56, col. 3 line 24 :- sensor 310 detects a change in the electrical resistance/capacitance across its sense terminals 312 and 314), an electro-optic sensor (col. 34 lines 15-25 :-  electro optical means … As the optical beam strikes an area of the device 1703, a test for the presence or absence of a defect may be made in similar fashion to the various methods described above) and an optical sensor (col. 4 lines 11-12 :- a type of optical detector known as a "bolometer.").

Regarding claim 35, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits according to claim 33, and also comprising, if a defect is detected in said plurality of conductors, ascertaining a location of said defect (col. 24 lines 40-50 :- search for defects can be divided into coarse and fine stages. The fabricated thermocouples 501 are used as row-wise and column-wise thermoelectric voltage sources to identify candidate locations for defects).

Regarding claim 36, Field teaches in figure(s) 1-27 a method for inspection of electrical circuits according to claim 35, and also comprising: if a defect is detected, providing a human visually sensible indication of a defect and its location; and if no defect is detected, providing a human visually sensible indication that no defect has been detected (col. 14 lines 31-33 :- the output of the voltmeter is fed to processor 302 for defect localization and reporting of this information on a display or into a data file; step 1130 in figure 11).

Regarding claim 37, Field teaches in figure(s) 1-27 a system for inspection of electrical circuits according to claim 11 and wherein said sensor comprises an electro-optic modulator (col. 34 line 18 - electro optical means; col. 34 lines 37-40 :- desirable to modulate the output of the laser temporally. At the same time, it may be desirable to apply temporally varying voltages and/or currents to the device under test).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Handschy et al. (US 20120075320) discloses "defect mapping for a digital display".
 Gardner et al. (US 20080315908) discloses "direct detect sensor for flat panel displays".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868